             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:10-cr-00067-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )             ORDER
                                )
                                )
RYAN MITCHELL DSCHAK,           )
                                )
                   Defendant.   )
_______________________________ )


     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for a release of detainer. [Doc. 112].

     The Defendant is currently serving a 17-month term of imprisonment

for violating the terms of his supervised release. [Doc. 86]. The Defendant

is currently serving his federal prison term at FCI Manchester, and his

projected release date is August 23, 2021. In his letter, the Defendant

argues that the State of North Carolina has lodged a detainer against him

that is no longer valid. The Defendant asks that this Court “help [him] get

this bogus detainer removed so [he] can go home.” [Id. at 1].

     Before a federal prisoner seeks federal habeas relief from a state

detainer, he must first exhaust the remedies provided by the Interstate


    Case 1:10-cr-00067-MR-WCM Document 113 Filed 08/10/21 Page 1 of 2
Agreement on Detainers in the courts of the state that lodged the detainer.

See Gibbs v. Daisy, No. 1:06CV108, 2007 WL 2694491, at *3 (M.D.N.C.

Sept. 11, 2007). It does not appear from the Defendant’s letter that he has

exhausted his state remedies with respect to this detainer. Accordingly, the

Defendant’s request must be denied.               Such denial, however, is without

prejudice to the Defendant seeking appropriate relief in the North Carolina

state courts pursuant to the Interstate Agreement on Detainers, 18 U.S.C.

App. 2 et seq., N.C. Gen. Stat. § 15A-761 et seq.

     IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for a release of detainer [Doc. 112], is DENIED

WITHOUT PREJUDICE.

     IT IS SO ORDERED.
                        Signed: August 10, 2021




                                         2

    Case 1:10-cr-00067-MR-WCM Document 113 Filed 08/10/21 Page 2 of 2
